Citation Nr: 1102248	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-22 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression, anxiety and acute stress 
reaction.

2.  Entitlement to service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	Patricia Poole, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from July to 
September 1963, so for less than 90 days.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

As support for his claims, the Veteran testified at a hearing at 
the RO in October 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).

Regarding the digestive disorder claim, the August 2006 RO 
decision at issue adjudicated this claim on the basis of whether 
there was new and material evidence to reopen this claim (see 
38 C.F.R. § 3.156 (2010)) - so on the premise that there had 
been a prior decision denying this claim that the Veteran had not 
appealed and, therefore, which had become final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 
(2010).  However, there is no indication in the record that he 
previously had filed a claim for service connection for this 
condition, much less that a prior claim had been denied and not 
timely appealed.  Therefore, there is no threshold preliminary 
requirement of submitting new and material evidence before 
considering this claim on its underlying merits, i.e., on a de 
novo basis.  

Nevertheless, this and the other claim at issue - for a mental 
disorder, both require further development, in part because of 
additional information received during the Veteran's recent 
October 2010 hearing.  So the Board is remanding the claims to 
the RO, rather than to the Appeals Management Center (AMC) in 
Washington, DC, since the Veteran is represented in this appeal 
by a private attorney.


REMAND

As already mentioned, the Veteran only had a relatively brief 
period of service in the military, from July to September 1963, 
so for less than 90 days.  This is perhaps why his claims file 
(c-file) only contains very few service treatment records (STRs).  
Specifically, the c-file only has the September 1963 Report of 
Board of Medical Survey and an X-ray.  These records show he was 
discharged under an "erroneous enlistment."

A request for STRs dated in February 2006 indicates the records 
were being mailed.  But there is no indication in the file as to 
whether the RO received any additional STRs, including in 
response to that specific request.

During the recent October 2010 hearing, the Veteran's attorney 
indicated that she had made a request for records under the 
Freedom of Information Act (FOIA) and, in response, only had 
received some of the Veteran's STRs.  She also said, based on 
what he had told her, there should be additional STRs regarding 
evaluation and treatment he received during boot camp while 
stationed in San Diego.  If there indeed are outstanding STRs, 
then there needs to be additional attempts to obtain them, as 
part of the duty to assist the Veteran with his claims.  And if 
these additional attempts prove unsuccessful, and it resultantly 
is determined that further efforts to obtain these alleged 
records would be futile, then there must be an express 
declaration of this in the file and the Veteran appropriately 
notified.  See 38 C.F.R. § 3.159(c)(2) and (e)(1) (2010).

According to statute, VA is required to assist the Veteran in 
developing his claims.  38 U.S.C.A. § 5103A(b)(1).  And 
specifically insofar as service department records and other 
records at a Federal department or agency that may aid in the 
development of these claims, VA must attempt to obtain these 
records until it is reasonably certain they do not exist or that 
any further efforts to obtain them would be futile.  Moreover, VA 
must then apprise the Veteran of this inability to obtain these 
records and provide an explanation of the efforts that were made 
and description of any further action VA will take concerning his 
claims.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), 
and (e)(1).  This procedural due process has not occurred in this 
instance, however.

Additionally, as he also testified about during his recent 
October 2010 hearing, the Social Security Administration (SSA) 
has determined the Veteran is totally disabled on account of his 
psychiatric disorder.  And, consequently, he has been receiving 
Supplemental Security Disability Income (SSDI) or other benefits 
from this other Federal agency for more than 20 years, perhaps 
even longer dating back to 1967 or 1969, so more contemporaneous 
to when he was discharged from the military in 1963.  As 
confirmed in an April 2006 award letter from the SSA, which he 
has submitted in support of his claim for a mental disorder, he 
has been receiving SSDI since June 2001, so apparently not for as 
long as claimed, but still receiving these benefits as alleged 
nonetheless.  Moreover, it does not appear that the records the 
SSA used in its favorable determination have been obtained, 
although the Veteran's attorney submitted a huge batch of 
additional records during the hearing that may be these records 
in question.  But it remains unclear exactly what records the SSA 
considered and whether they are already on file.

When, as here, VA is put on notice of the existence of possibly 
relevant SSA records (some or all of which may not be in the 
file), VA must try and obtain any outstanding records before 
deciding the appeal, also as part of the duty to assist the 
Veteran with his claim.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see 
also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Turning now to the requirements for service connection, it may be 
granted if it is shown the Veteran suffers from a disability 
resulting from an injury sustained or a disease contracted in the 
line of duty, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or an injury; and (3) generally, but not always, medical evidence 
of a nexus or link between an in-service injury or disease and 
the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements, to link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

To establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
pes planus (flat feet), varicose veins, etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. App. 
488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007)

Regarding the first requirement for service connection, 
establishing he has the claimed condition, there is no disputing 
the Veteran has various diagnoses of mental disorders and a 
digestive disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In the absence of this proof, there could be no 
valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes current diagnoses of 
the conditions claimed).  To this end, he submitted numerous 
additional records in a large notebook during his recent hearing 
to confirm he had these claimed conditions.  These additional 
records include VA treatment records dated from September 2000 to 
February 2010 and private treatment records from Dr. N.O., 
diagnosing both depression and anxiety.  Further, the VA 
treatment records indicate he was treated for "bleeding ulcers 
for which he received BT in '75."  An October 2005 VA treatment 
record also shows he complained of abdominal pain and diarrhea 
approximately three times a week.

There still has to be attribution of these claimed conditions, 
however, to his military service, as opposed to other unrelated 
causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

Concerning this purported correlation between his current 
complaints of abdominal pain and bleeding ulcers, the Veteran 
made particular note of the fact during his recent hearing that 
he did indeed receive pertinent treatment during service, 
specifically for constipation..  He denies any history of these 
disorders prior to entering service.  The military medical board 
report determined he was "incapacitated for further duty" in 
the military service due to a diagnosis of duodenitis.  The 
medical board report further indicates he reported to the 
U.S. Naval Training Center in San Diego, California, in August 
1963 and received a diagnosis of epigastric pain of unknown 
etiology.  The medical board report also included information 
pertaining to his personal statement that he had begun 
experiencing "hypogastric and epicastric crampy abdominal 
pains" approximately two years earlier, so, if true, meaning 
before beginning his military service.

There is a presumption of soundness when entering service if 
there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term detected 
("noted") denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id., at (b)(1).  The Court has held on multiple occasions that 
lay statements by a Veteran concerning a pre-existing condition, 
alone, are insufficient to rebut the presumption of soundness.  
See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute competent 
medical evidence sufficient to overcome the presumption of 
soundness, even when such is recorded by medical examiners); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability preexisted 
service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a pre-
existing condition); see also LeShore v. Brown, 8 Vet. App. 406 
(1995) (the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.)

In this circumstance, VA then has the burden of rebutting this 
presumption by showing - by clear and unmistakable evidence - 
both that the condition at issue pre-existed service and that it 
was not aggravated during or by the Veteran's service beyond the 
condition's natural progression.  See VAOPGCPREC 3-2003 
(July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the non-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

According to 38 C.F.R. § 3.303(c), however, in regards to pre-
service disabilities [first] noted in service, there are medical 
principles so universally recognized as to constitute fact (clear 
and unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established no additional or confirmatory evidence is necessary.  
Section 3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic disease 
from the date of enlistment, or so close thereto, that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof.

Moreover, if, in this alternative scenario, it is determined a 
condition was noted when entering service (or so relatively soon 
thereafter that it necessarily had to have 
pre-existed service), then the burden shifts to the Veteran to 
show aggravation of the pre-existing condition during or by his 
service beyond the condition's natural progression.  That is to 
say, in this latter instance he cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability, in which case § 
1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service beyond its natural 
progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). (all holding that mere temporary or 
intermittent flare-ups of a pre-existing injury or disease during 
service are insufficient to be considered "aggravation in 
service", unless the underlying condition, itself, as contrasted 
with mere symptoms, has worsened).  Further, in Verdon v. Brown, 
8 Vet. App. 529 (1996), the Court held that the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at entry 
into service.  

Because it was not until very recently, during the October 2010 
hearing, that most of the Veteran's historical treatment records 
were submitted or obtained, it remains unclear whether he had a 
digestive disorder prior to beginning his military service and, 
if he did, whether his military service aggravated this condition 
beyond its natural progression.  Medical comment on this 
determinative issue therefore is needed to assist in deciding 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Turning next to his various diagnoses of an acquired psychiatric 
disorder, the Veteran also testified during his recent October 
2010 hearing that he initially received a diagnosis of depression 
while in the military.  He claimed that, not only did he start 
experiencing the effects of a digestive disorder once in service, 
but also depression.  He said medication was prescribed for the 
constipation associated with his digestive disorder, but that it 
caused diarrhea (so he presumably had to stop taking it).  He 
also says the medical board inexplicably neglected to include his 
mental disorder when discussing the need to discharge him from 
service on account of his digestive disorder.  However, these 
allegations notwithstanding, there are no records in the c-file 
pertaining to psychiatric evaluation or treatment while he was in 
service, instead, not until several years after his discharge.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court recognized lay evidence - such as the type the Veteran 
provided under oath during his recent hearing - as potentially 
competent to support the presence of a disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as treatment records 
(service treatment records (STRs), etc.).  This is because a 
Veteran is competent to report what occurred in service since 
testimony regarding first-hand knowledge of a factual matter is 
competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  
However, the Buchanan Court went on to indicate the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  So only if 
it also is determined that his lay testimony concerning this is 
credible will his lay testimony ultimately have probative value.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Thus, after obtaining or attempting to obtain any additional STRs 
or other relevant records, if there are both competent and 
credible indications the Veteran experienced mental illness 
during service - including especially depression (in addition to 
his digestive symptoms), then a medical nexus opinion would be 
additionally needed to determine the etiology of any current 
psychiatric disorder, but particularly in terms of whether it 
originated during or is attributable to his military service.  
See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating 
that, where VA adjudicators make a finding that lay evidence 
regarding an in-service event is not credible, a VA examination 
is not required).  Conversely, absent this finding, an 
examination and opinion may be necessary.  Further in this 
regard, when determining whether a VA examination is required 
under 38 U.S.C. § 5103A(d)(2), 


the law requires competent evidence of a disability or symptoms 
of a disability, but does not require competent evidence of a 
nexus, only that the evidence indicates an association between 
the disability and service or another service-connected 
disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Determine whether all of the Veteran's 
STRs are in the file.  If not, contact any 
and all sources that may have these 
additional records - including the National 
Personnel Records Center (NPRC), as well as 
any other appropriate State or Federal 
agency.  If no additional records are 
located, or if they have been destroyed or 
damaged, then ask for specific confirmation 
of this.  And if it is reasonably certain 
these records do not exist or that any 
further efforts to obtain them would be 
futile, provide the Veteran an explanation of 
how service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why further 
efforts are not justified.  
38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also obtain the Veteran's SSA records (if 
not already in the file), including all 
medical records that formed the basis of any 
decision rendered by that agency.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this, too, must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).



3.  Only after obtaining or attempting to 
obtain the above records, schedule the 
Veteran for appropriate VA compensation 
examinations concerning his claims for 
service connection for an acquired 
psychiatric disorder and a digestive 
disorder, to first clarify all current 
disorders.

If it is confirmed he has current mental and 
digestive disorders, then medical nexus 
opinions are needed concerning the etiology 
of these disabilities, but especially the 
likelihood (very likely, as likely as not, or 
unlikely) these disabilities are attributable 
to his military service or date back to his 
service.

To facilitate making these important 
determinations, it is imperative the 
designated VA examiners review the claims 
file, including a complete copy of this 
remand, for the pertinent medical and other 
history.

The examinations should include any 
diagnostic testing or evaluation deemed 
necessary.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these pending claims.  

Because the Veteran is competent even as a 
layman to report the onset of abdominal pain 
or other symptomatology associated with 
digestive disorders during service, as this 
requires only personal knowledge, not medical 
expertise, as it comes to him through his 
senses, the examiner must specifically 
address the Veteran's report of any 
manifestation during his military service in 
determining whether any current disability 
may have originated in service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of 
in-service injury and, instead, relied on the 
absence of evidence in the Veteran's service 
treatment records to provide a negative 
opinion).  

The same is true of the Veteran's claim that 
he also experienced depression while in 
service.

The term "as likely as not" (at least 50 
percent probability), however, does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

The examiners must discuss the rationale of 
their opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

4.  Then readjudicate the claims in light of 
the additional evidence obtained on remand.  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
attorney a supplemental statement of the case 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



